DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, and 6-12 are pending and under examination.
Claim 5 have been canceled.

Response to Amendment
In view of the amended claims, new specification objections have been made. 
Based on applicants remarks and arguments made during an interview on 01/18/2022, the drawing objections set forth in the Non-Final rejection mailed on 10/13/2021 have been withdrawn.
Based on the amended claims, new 112(b) and 112(d) rejections have been set forth.
Based on the amended claims and remarks received on 02/08/2022, the previous prior art rejection over Champseix with respect to claims 1-4, 6-10 and 12 has been withdrawn and a new prior art rejection set forth (see below).  The prior art rejection based on Le Comte, with respect to claim 11, has been withdrawn and a new prior art rejection set forth (see below).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 6 has been amended to recite “one or more of the plurality of tubes protrudes further from the rack than a second one or more of the plurality of tubes”.  Although support for the proposed amendment was found in Figure 7 of the drawings, the specification fails to provide proper antecedent basis for the amended claim language.  Applicant(s) may amend their instant specification to explicitly include the amended language or withdrawn the language from the claim. 

Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the scheduler is configured to choose a final tube location from among free positions on a respective rack that has the same tube destination data”.  However, claim 1 has been amended to recite “wherein when the final tube location of a first tube is designated as a first rack on the agitator and as a second position of the plurality of positions of the first rack on the agitator”. It is unclear if the final tube location is chosen from a free position on any respective rack, as indicated by claim 2, or if the final tube location is chosen on a first rack, as required by claim 1.  Is the final tube location required to be on the first rack or not?

Claims 2 and 12 recites “a final tube location”.  Claim 1 line 14 previously refers to “a final tube location”.  It is unclear if applicants a referring to the final tube location in claim 1 line 14 or if applicants are intending to define another final tube location all together.  Perhaps applicants intend to recite “the final tube location”?

Claim 3 recites “the rack”.  Claim 1 recites “a plurality of racks” in line 3 and also “a first rack” in lines 16-17.  It is unclear if the rack is referring to “the first rack” or one of the other racks among the plurality of racks recited in claim 1.

Claim 11 has been amended to recite “wherein the final tube location on a first rack of the at least three racks is different from the tube location when the first rack of the at least three racks was originally received into the device”.  It is unclear how the final tube location is being defined with respect to a first rack.  The claim language is ambiguous in that it appears to requires one or more position on the first rack however, the claim language does not specifically recite this feature.  Accordingly, the examiner believes essential elements have been omitted from the claim language therefore rending the claim ambiguous and unclear.  

Claim 12 recites “an first initial tube location”.  Claim 1 lines 18-19 previously refer to “a first initial position”. It is unclear if applicants are referring to the first initial position defined in claim 1 lines 18-19 or if applicants are attempting to further define another first initial tube location all together.  Perhaps applicants intend to recite “the first initial tube location”?

Claim 12 recites “the second position is a final tube location that is different from an initial tube location when the rack that originally contained the tube was introduced into the device”.  However, Claim 1 lines 16-27 have been amended to recite “the final tube location … is designated … as a second position … that is different from a first initial position … when … the tube was introduced into the device”.  It is unclear what applicants are attempting to further define as the interpretation of the claims appears to be the same with the only difference being the word “position” vs. “location”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “the second position is a final tube location that is different from an initial tube location when the rack that originally contained the tube was introduced into the device”.  However, Claim 1 lines 16-27 have been amended to recite “the final tube location … is designated … as a second position … that is different from a first initial position … when … the tube was introduced into the device”.  Accordingly, claim 12 fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US Patent No. 5,665,309; already of record – hereinafter “Champseix”), in view of Kontos et al. (US 2014/0133264; already of record – hereinafter “Kontos”), and further in view of Akutsu et al. (US 2014/0294699; already of record – hereinafter “Akutsu”), and further in view of Drynkin et al. (US 2005/0169733 – hereinafter “Drynkin”).

Regarding claim 1, Champseix teaches a device for agitating and collecting biological liquid samples (Champseix; col. 2 lines 41-49), comprising 
an agitator configured to agitate a plurality of racks (Champseix; fig. 1, col. 4 lines 54-60, col. 5 lines 49-53), 
wherein each rack of the plurality of racks has a plurality of positions configured to receive a tube in each of the positions (Champseix; col. 4 lines 54-60), and 
wherein the agitator is capable of agitating the racks simultaneously (Champseix; fig. 1, col. 2 lines 50-58)
a sampling apparatus capable of collecting a biological liquid sample in a respective tube (Champseix; fig. 1, #6, col. 4 lines 61-67, col. 5 lines 1-6), 
a changer capable of gripping a respective tube from one of the positions in the racks received in the agitator, the changer being capable of moving a respective tube to the sampling apparatus (Champseix; fig. 4, #31, col. 4 lines 61-67, col 5, lines 1-6, col. 7 lines 42-56), and 
a controller (Champseix; col. 9 lines 33-35) 
wherein when a final tube location of a first tube is designated as a first rack on the agitator and as a position of the plurality of positions of the first rack on the agitator that is a first initial position of the first tube in the first rack, when the first rack containing the tube was introduced into the device (Champseix; fig. 3, col. 7 lines 22-25), 
controls the changer to grip the first tube and remove the first tube from the first initial position, present the first tube to the sampling apparatus, and replace the first tube after sampling to said position (Champseix; col. 4 lines 61-67, col 5, lines 1-6).
Champseix does not teach the agitator comprises at least three racks and is capable of agitating the at least three racks simultaneously.
However, Kontos teaches the analogous art of an agitator configured to agitate a plurality of racks (Kontos; fig. 1(A-B), #101(1), [0016, 0037]) wherein the agitator is capable of agitating at least three racks simultaneously (Kontos; fig. 2A, #106, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agitator of Champseix, to comprise at least three racks that are capable of being agitated simultaneously, as taught by Kontos, because Kontos teaches the agitator capable of agitating at least three racks simultaneously allows for sample racks of different configurations, including size and shape, to be mounted on the agitator (Kotons; [0019]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Champseix and Kontos both teach an agitator configured to agitate a plurality of racks (Kontos; fig. 1(A-B), #101(1), [0016, 0037]).
Modified Champseix does not teach a scheduler wherein the controller is configured to control the scheduler to determine tube destination data and rack destination data, wherein the scheduler determines a final tube location based on the tube destination data, and the rack destination data received by the device, wherein the scheduler is further configured to control the changer.
However, Akutsu teaches the analogous art of a changer capable of gripping a respective tube and moving a respective tube (Akutsu; figs. 2-3, #111, #112, [0046-0049]), and a controller (Akutsu; fig, 1, #1, [0043]) comprising a scheduler (Akutsu; fig. 5, #301, #311, #312, #313, #314, [0088, 0089]) wherein the controller is configured to control the scheduler to determine tube destination data and rack destination data (Akutsu teaches a specimen bar code reader; fig. 1, #22, [0030, 0042], that sends analysis item information about the specimen to the control computer; [0043], then determines a transfer destination rack based on the analysis item information read by the specimen bar code reader; [0043].  Akutsu additionally teaches rack destination data is configured via the transfer machine setting screen; fig. 5, #311, #312, #313, #314, [0089]), wherein the scheduler determines a final tube location based on the tube destination data, and the rack destination data received by the device (Akutsu; [0043]), and the scheduler is further configured to control the changer (Akutsu; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of modified Champseix to further include a scheduler wherein the control is configured to control the scheduler to determine tube destination data and rack destination data, a final tube location based on the tube destination data and the rack destination data received by the device, and the changer, as taught by Akutsu, because Akutsu teaches the scheduler that determines a final tube location based on the tube destination data and rack destination data improves the total throughput of the device (Akutsu; [0015]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Champseix and Akutsu both teach a changer capable of gripping a respective tube and moving a respective tube (Akutsu; figs. 2-3, #111, #112, [0046-0049]), and a controller (Akutsu; fig, 1, #1, [0043]).
Modified Champseix does not teach a second position that is different from the first initial position.
However, Drynkin teaches the analogous art of a plurality of rack each having a plurality of positions configured to receive a tube in each position (Drynkin; fig. 2, #38, #42, [0033]), a changer capable of gripping a respective tube (Drynkin; fig. 1, #12, [0030]), and a controller (Drynkin; fig. 1, #14, [0030]) wherein the controller is configured to control the changer to move a first tube to a second position of the plurality of positions of a first rack that is different from a first initial position of the first tube in the first rack (Drynkin teaches the controller having a tube management program wherein tubes from any one location in an array of tube racks can be removed by the changer and placed in any other vacant location in the array of tube racks; [0020], claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of modified Champseix to have a configuration to control the changer to move a first tube to a second position of the plurality of positions of a first rack that is different from a first initial position of the first tube in the first rack, as taught by Drynkin, because Drynkin teaches the tube management program that moves the first tube to a second location that is different from a first location allows a user to sort and exchange sample tubes contained in standard tube racks [0016] to generate a work list and maintain an event log and database for a variety of tasks that arise in the laboratory [0018].  The modification resulting in the schedule of modified Champseix having a configuration where the controller controls the changer to grip the first tube and remove the first tube from the first initial position, present the first tube to the sampling apparatus, and replace the first tube after sample to said second position. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Champseix and Drynkin both teach changers that are controlled to pick up tubes from sample racks.

Regarding claim 2, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to choose a final tube location from among free positions on a respective rack that has the same tube destination data (The modification of modified Champseix to further include the scheduler of Akutsu has previously been discussed above.  Akutsu additionally teaches choosing a final tube location from among free positions on a respective rack having the same tube destination data; figs. 3 & 5, [0043, 0089]).  

Regarding claim 3, modified Champseix teaches the device according to claim 2 above, wherein the scheduler is configured to determine, as a final rack location, a first sequentially empty position on the rack (The modification of modified Champseix to further include the scheduler of Akutsu has previously been discussed above.  Akutsu additionally teaches the scheduler is configured to determine, as a final rack location, a first sequentially empty position on the rack; fig. 3).

Regarding claim 4, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to reset the rack destination data when a respective rack is introduced into the device.  (The modification of Champseix to further include the scheduler of Akutsu has previously been discussed in claim 1 above.  Akutsu additionally teaches the scheduler determines rack destination data when a respective rack is loaded from a respective tray; Akutsu; fig. 5, #311, #312, #313, #314, [0089] – therefore the scheduler resetting destination data when a rack is introduced into the device since a rack previously arranged in tray #314 can be loaded in tray #311 resulting in the rack destination data being reset when the rack is introduced into the device).

Regarding claim 7, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to control the changer to eject a rack from the device, and to arrange the rack in an output position that varies as a function of the rack destination data (The modification of Champseix to further include the scheduler configured to control the changer and determining the rack destination data, as taught by Akutsu, has previously been discussed in claim 1 above.  Champseix additionally teaches ejecting a rack from the device; Champseix, col. 9 lines 36-41.  The modification therefore resulting in the device being configured to output a rack in an output position that varies as a function of the rack destination data).  
Note: An output position is not positively recited and therefore does not further limit the structure of the device.  Accordingly, where the rack is output to relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 8, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to eject a rack having empty positions from the device, in response to a user command or in response to the passing of a chosen duration (The modification of Champseix to further include the scheduler has previously been discussed in claim 1 above.  Akutsu further teaches the scheduler is configured to eject a rack based on the passing of a chosen duration; [0090]).  

Regarding claim 9, modified Champseix teaches the device according to claim 7 above, in which, after a rack having empty positions has been ejected, the scheduler is arranged to introduce into the device a new rack having an at least equal number of empty positions (The modification of Champseix to further include the scheduler of Akutsu has previously been discussed in claim 1 above.  Akutsu additionally teaches the scheduler introduces a new rack; [0034-0035] after a rack having empty positions has been ejected; [0081-0082]).  

Regarding claim 10, modified Champseix teaches the device according to claim 1 above, further comprising a zone for connection to a conveyor of racks (Champseix; col. 9 lines 36-41).  

Regarding claim 12, modified Champseix teaches the device according to claim 1 above, where the second position is a final tube location that is different from an first initial tube location when the rack that originally contained the tube was introduced into the device (The modification of the control of modified Champseix to have a configuration to control the changer to move a first tube to a second position of the plurality of positions of a first rack that is different from a first initial position of the first tube in the first rack, as taught by Drynkin, has previously been discussed in claim 1 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Champseix, in view of Kontos, in view of Akutsu, in view of Drynkin, and further in view of James (US Patent No. 1,980,930 – hereinafter “James”).

Regarding claim 6, modified Champseix teaches the device according to claim 1 above, wherein the scheduler is configured to control the changer to alter a vertical height of one or more of the plurality of tubes with respect to a base of a respective rack according to the tube destination data. (The modification of the control of Champseix to further include the scheduler configured to control the changer and determine the tube destination data, as taught by Akutsu, has previously been discussed in claim 1 above.  Champseix additionally teaches altering a vertical height of one of the tubes; Champseix; figs. 1-3, col. 4 lines 61-67, col 5, lines 1-6).
Modified Champseix does not teach altering a vertical height so that one or more of the plurality of tubes protrudes further from the rack than a second one or more of the plurality of tubes. 
However, James teaches the analogous art of a rack comprising a plurality of tubes (James; fig. 2) wherein one or more of the plurality of tubes protrudes further from the rack than a second one or more of the plurality of tubes (James teaches tubes may be held at any desired height on the rack; col. 2 lines 96-98).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scheduler configured to control the changer to alter the vertical height of one or more of the plurality of tubes of modified Champseix, so that one or more of the plurality of tubes protrudes further from the rack than a second one or more of the plurality of tubes, as taught by James, because James teaches that it is well-known to provide tubes at any desired heights. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Champseix and James both teach a rack comprising a plurality of tubes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Le Comte (US 2009/0142844; Pub Date: Jun. 4, 2009; already of record – hereinafter “Le Comte”), in view of Kontos.

Regarding claim 11, Le Comte teaches a process for agitating and sampling tubes (Le Comte; [0124-0129]), comprising: 3Application No.: 15/775245Atty. Dock. No.: 037279.00002
a. racks with at least one tube containing at least one biological liquid, a device for agitating and collecting biological liquid samples (Le Comte; figs. 1 & 2, #14, [0126-0127]), 
b. determining a tube destination data in the device and a rack destination data which receives a tube (Le Comte; [0129]), 
c. determining a final tube location received in the device based on the tube destination data and the rack destination data received in the device (Le Comte teaches tubes are sorted and stored in different racks with the gripper displacing the tubes as a function of the results of the analysis, as a function of optimizing space in the racks, or as a function of additional analysis to be performed; [0042]), 
wherein the final location includes a rack designation received in the device and a tube position on each rack, wherein the final tube location is different from the tube location when the rack was originally received into the device (Le Comte teaches tubes are sorted and stored in different racks as a function of the results of the analysis, as a function of optimizing space in the racks, or as a function of additional analysis to be performed; [0042], and that the final tube location is different from the original tube location; [0129]), 
d. collecting the biological liquid samples in each tube received in the device (Le Comte; [0127]), and 
e. placing the tube in it the final tube location after step d) (Le Comte; [0128-0129]).
Le Comte does not teach inserting at least three racks into a device.
However, Kontos teaches the analogous art of a process for agitating samples (Kontos; fig.3, [0032]) wherein the process comprises inserting at least three racks (Kontos; [0033-0034]) into a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process for agitating sample of Le Comte, to comprise inserting at least three racks into the device, as taught by Kontos, because Kontos teaches the process for agitating sample comprising inserting at least three racks into the device allows for sample racks of different configurations, including size and shape, to be mounted on the agitator (Kontos; [0019]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Kontos both teach a process for agitating samples (Kontos; fig.3, [0032]).
	Modified Le Comte does not teach the final tube location on a first rack of the at least three racks is different from the tube location when the first rack of the at least three racks was originally received into the device. 
However, Drynkin teaches the analogous art of a process for determining a final tube location (Drynkin; [0006]) for a device comprising at least three racks each having a plurality of positions configured to receive a tube in each position (Drynkin; fig. 2, #38, #42, [0033]), wherein the final tube location on a first rack of the at least three racks is different from the tube location when the first rack of the at least three racks was originally received into the device (Drynkin teaches the process for determining a final tube location wherein tubes from any one location in an array of tube racks can be removed and placed in any other vacant location in the array of tube racks; [0020], claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process for determining a final tube location of modified Le Comte with the process for determining a final tube location wherein the final tube location on a first rack of the at least three racks is different from the tube location when the first rack of the at least three racks was originally received into the device, as taught by Drynkin, because Drynkin teaches the process for determining a final tube location allows a user to sort and exchange sample tubes contained in standard tube racks [0016] to generate a work list and maintain an event log and database for a variety of tasks that arise in the laboratory [0018].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Drynkin both teach a process for determining a final tube location for a device comprising at least three racks.

Response to Arguments
Applicants arguments filed on 02/08/2022 have been fully considered. 

Applicants argue on pages 6-7 of their remarks that Champseix, Kontos, and Akutsu fail to teach or disclose the amended claim language “when the final tube location of a first tube is designated as a first rack on the agitator and as a second position of the plurality of positions of the first rack on the agitator that is different from a first initial position of the first tube in the first rack when the first rack containing the tube was introduced into the device, the scheduler controls the changer to grip the first tube and remove the first tube from the first initial position, present the first tube to the sampling apparatus, and replace the first tube after sampling to said second position.”.  The examiner agrees with applicants remarks and notes that the arguments are directed towards the amended claim language and does not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the prior art rejection over Champseix in view of Kontos and further in view of Akutsu and has set forth a new prior art rejection which the examiner contends does teach the limitations of the amended language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798